Title: To George Washington from Robert Howe, 13 June 1781
From: Howe, Robert,McDougall, Alexander
To: Washington, George


                        
                            Sir,
                            Head Quarters New Windsor June 13 1781
                        
                        We feel ourselves much obliged to your Excellency for having communicated to us the Plan of Operations
                            concerted between Yourself and the Count de Rochambeau for the ensuing Campaign; and in Compliance with
                            your Excellency’s Request, we shall, you may be assured, through the whole Course of its Operations, give you our Opinion
                            and Advice, either collectively or individually, with that Freedom and Candor which the Regard and Respect we bear your
                            Excellency, and a Sense of Duty, unite to exact of us; nor shall we be discouraged from continuing to do this, though you
                            should deviate from the measures we may happen to recommend, as we have the highest Confidence that you will be governed
                            in this, as well as in all other Cases, by the best Reasons.
                        Sensible of the Necessity of oeconomising Provisions, we shall exert ourselves to prevent
                            all Waste and Embezelment.
                        We think with your Excellency, that if the Commissary General of Purchases does not in
                            Person, or by Deputy, attend at proper Places to receive and receipt for the Provisions, sent forward by the state
                            Contractors, and to deliver them to, and take Receipt from, the different Commissaries of Issues, he ought by all means to
                            be made to do so, or he is by no means an adequate Check upon them; the Mode for obtaining Provisions from the several
                            States is too complicated and uncertain; the Manner of bringing them up, when obtained, by Persons not
                            dependant upon the Army; the Abuses and Embezlements they may commit with impunity upon the Road, as well as many other
                            Circumstances leave us at a Loss to recommend any very effectual measure to remedy these Inconveniences while that System
                            exists; perhaps proper Officers put occasionally upon the Several Routes, through which Provisions are brought up, to
                            observe the Conduct of Commissaries with whom they are lodged, as well as that of the Persons Transporting them; to
                            enquire into the State of the Provisions droped on the Road; to report the Places where left, and the Propriety of leaving
                            them there; might have a good Effect. An immediate Inspection of Provisions, arriving at Stationary Magazines, would
                            probably inable us to trace Neglects or Iniquity to their Origin; as a frequent Inspection of them, after they are
                            deposited in the Magazines, might prevent the Abuses or Loss of them by Neglect.
                        In Respect to the Number of issueing Posts, we have marked in the Return, those we think should be
                            discontinued.
                        The Plan of traveling Ovens, and for the Regulation of Bread, given us by Genl Knox, we very highly approve
                            of; except that we think the Army might be Issued with a Pound and a Quarter of Bread for each Pound of Flour, which will
                            then leave enough in the Hands of the Bakers to compensate the baking; or, should they receive Wages, may be reserved for
                            the Public.
                        As to the Officer of the Staff who ought to have Servants, we cannot ascertain this Matter, as we have not
                            Detail of them; we think, however, that the present State of Affairs, for Want of Pay, Depreciation of Money, &c.
                            are not admit of too rigid a Reform, in the Department, without Danger of losing, it this critical Juncture, many valuable
                            Staff Officers: the Officers immediatley commanding Corps, to which Officers of Staff are attached, may rectify Abuse by
                            Degrees, and abridge those, of Servants, who ought not to have them from the Line and this we think the
                            best mode of Reformation.
                        The number of Women, necessary to the army, is in our Opinion one to every fifteen men.
                        The very capital Importance of West Point to the common Cause; the Valve of the Stores
                            deposited there, must make it a tempting Object to the Enemy and will probably induce them to attempt the Possession of
                            it, should it be left but weakly Garrison’d; we therefore conceive that to secure that Post & its Dependencies,
                            not less than twelve hundred Men should be appropriated to it, these we recommend to be comprised of Continentals
                            & Militia, in such Proportion, as to your Excellency shall appear proper.
                        It is our Opinion, that the Army should take the Field as immediately as Circumstances will admit, and that the
                            first Position, it should assume, should be somewhere in the Vicinity of Peekskill.
                        In Regard to the Time, in which the Militia demanded of the New England States, may be brought in, we imagine
                            and will require upon an Average of at least one Month. 
                        With the greatest Pleasure we have obeyed your Excellencys Commands in giving Our Opinion on the Subjects
                            refer’d to us, it will made us happy if in doing this, we should meet your Approbation. We are, Sir,
                            with the greatest Respect Your Excellencys most Obedt Hum. Servants
                        Stirling M.G.
                        
                            R. Howe M. Genl
                            Alex. McDougall M.G.
                            
                            Saml H. Parsons M.G.
                            
                            H. Knox B.G.
                            J. Paterson B. Genl
                            
                            Edwd Hand B.G.
                            J. Huntington B.G.
                            Duportail
                            
                        
                    